NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
VINCENT E. WASHlNGTON,
Petition.er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent.
2012-3079
Petition for review of the Merit Systems Protection
Board in case no. DC0752110411-I-1.
ON MOTION
ORDER
The Department of the Treasury moves to reception to
name the Merit Systems Protection Board as respondent
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the B0ard reaches the merits of the underlying case. I'lere,
the Board dismissed Washington’s appeal for lack of juris-

WASHINGTON V. MSPB 2
diction. Thus, the Board is the proper respondent in this
petition for reVieW.
Accordingly,
IT Is 0R1)ERED THAT:
The motion is granted The revised official caption is
reflected above.
FoR THE CoURT
MAR 30 2Bl2 /s/ Jan Horbaly
Date J an Horbaly __
Clerk
cc: Vincent E. Washing'ton
Joseph A. Pixley, Esq. .
David Br0oks, Esq. F"_ED
. .c0uaT oF APPEALs ma
92 1 U sms F:e:=_reAL manoli
MAR 3 0 2012
JAN HORBA\.\'
CLERl(